Citation Nr: 1637488	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-32 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of melanocytoma, left optic nerve, prior to July 13, 2015.

2.  Entitlement to a rating in excess of 30 percent for residuals of melanocytoma, left optic nerve, from July 13, 2015.

3.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran had active military service from November 1972 to October 1974. 

These matters come before the Board of Veterans' Appeals (Board) from May 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability and denied the Veteran's claim for a rating in excess of 10 percent for residuals melanocytoma, left optic nerve respectively.   

As an initial matter, in a May 2008 rating decision, the RO assigned a 30 percent disability rating for residuals of melanocytoma, left optic (hereinafter "left eye disability") effective May 17, 2007.  In a December 2009 rating decision, the RO proposed a decrease in the Veteran's eye disability rating based on clear and unmistakable error.  The Veteran did not dispute the proposed reduction within 60 days, and in a March 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's left eye disability effective June 1, 2010.  See 38 C.F.R. § 3.105(e).  Thus the Veteran's August 2010 statement that his eyes were drastically deteriorating constituted an increased rating claim for his left eye disability and is the subject of this appeal.  

A February 2015 Board decision remanded the claims for additional development. 

In a February 2016 rating decision, the RO assigned a 30 percent rating for the Veteran's residuals of melanocytoma, left optic nerve (hereinafter "left eye disability").  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2016, the Veteran submitted additional evidence with a written waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Accordingly, the Board may consider the new evidence in the first instance See 38 C.F.R. 
§ 20.1304(c) (2015).

The issue of entitlement to an extraschedular TDIU prior to July 13, 2015
is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 13, 2015, the Veteran's best corrected distance visual acuity was 20/40 in the service-connected left eye, and the Veteran's field of vision was 48 degrees in the left eye.   

2.  From July 13, 2015, the Veteran's best corrected distance visual acuity was 20/40 in the service-connected left eye, and the Veteran's field of vision was less than 10 degrees in the service connected left eye; he is completely blind in the nonservice-connected right eye, with a total loss of field of vision. 
  
3.  From July 13, 2015, the Veteran has shown that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected left eye disability. 


CONCLUSIONS OF LAW

1. Prior to July 13, 2015, the criteria for a disability evaluation in excess of 10 percent for residuals of melanocytoma, left optic nerve are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, DC 6015, 6064, 6066, 6081, 6081 (2015).

2. From July 13, 2015, the criteria for an 80 percent rating (but no higher) for residuals of melanocytoma, left optic nerve have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.383, 4.25, 4.75, 4.76, 4.76a, 4.77, 4.79, DC 6015, 6064, 6066, 6081, 6081 (2015).

3. The criteria for TDIU from July 13, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In light of the Board's favorable decision in the Veteran's TDIU claim, no discussion of the VA's duty to notify and assist is necessary.
Regarding the Veteran's claim of entitlement to an increased rating for his left eye disability, a November 2010 letter provided compliant notice.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was afforded VA examinations in November 2009, November 2010, and June 2015.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  


The Veteran failed, without apparent good cause, to report for a scheduled Board hearing in January 2015 and his request for a hearing is considered as having been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The Board remanded the Veteran's claims in February 2015.  The decision remanded the case for a new VA examination to assess the severity of the Veteran's left eye disability.  The Veteran was afforded the appropriate VA examination in June 2015.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis 

Entitlement to an Increased Rating for Left Eye Disability 

Of note, VA revised the criteria for rating eye disabilities received by VA on or after December 10, 2008.  The Veteran was granted service connection for his left eye disability in November 2002 and was assigned a 10 percent rating under Diagnostic Code (DC) 6015.  Prior to December 2008, DC 6015 indicated that benign new growths (eyeball and adnexa, other than superficial) were to be rated on impaired vision, with a minimum evaluation of 10 percent.  If the benign growths were healed, they were to be rated on their residuals. 

The Veteran was previously rated for his left eye disability under the prior rating schedule.  However, as the claim for an increased rating was received in August 2010, the revised criteria apply.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).

Impairment of vision under title 38 C.F.R. includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual field, and (3) muscle function. 
38 C.F.R. § 4.75(a) (2015).  However, examinations of visual fields or muscle 
function will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect or impaired muscle function. 38 C.F.R. § 4.75(b).  

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 
38 C.F.R. § 4.75(c).  The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.45(d).  However, combine the evaluation of visual impairment of one eye with evaluations for other disabilities of the same eye that are not based on visual impairment (such as disfigurement under diagnostic code 7800).  Id. 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  Id. 

The Veteran's left eye disability is currently rated under 6015-6064.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6015 directs to "separately evaluate visual impairment and nonvisual impairment, e.g., disfigurement (diagnostic code 7800), and combine the evaluations." 

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76 (2015).  

Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2015).

Diagnostic Code 6064 establishes that impairment of central visual acuity, manifested by no more than light perception in one eye provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye. A 40 percent rating is warranted for 20/50 vision in the other eye, a 50 percent rating for 20/70 vision in the other eye, a 60 percent rating for 20/100 vision in the other eye, a 70 percent rating for 20/200 vision in the other eye, a 80 percent rating for 15/200 vision in the other eye, a 90 percent rating for 10/200 vision in the other eye, and a total evaluation for 5/200 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6064.

Diagnostic Code 6066 establishes that a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.79, DC 6066 (2015).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye. Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

Visual field defects are rated under Diagnostic Codes 6080 and 6081.  See 
38 C.F.R. § 4.77.  

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III. The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79.

Under Diagnostic Code 6081, a 10 percent minimum rating is warranted for unilateral scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, evaluate based on visual impairment due to scotoma, if that would result in a higher rating.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  
38 C.F.R. § 4.77(c)

Prior to July 13, 2015 

The Veteran contends that his left eye disability is of greater severity than his 10 percent rating contemplates.  Notably, the evidence indicates that the Veteran is totally blind in the non service-connected right eye.  The Board finds that the medical evidence shows that prior to July 13, 2015 a rating in excess of 10 percent is not warranted. 

The Veteran was afforded a VA examination in November 2009.  The Veteran's best corrected distance central visual acuity was 20/40 in the left eye and best corrected light perception in the right eye.  The examiner reported that the Veteran's left eye melanocytoma and combined hamartoma of the retina left optic nerve were both benign tumors of the optic nerve.  The examiner further reported that these conditions are not limiting the Veteran's left eye vision.  The examiner also noted a chorioretinal scar on the left eye but reported that the scar is not likely to cause any visual disturbances.  

During a November 2010 VA examination, the Veteran reported that he has no pain, distorted vision, redness, swelling, halos, watering, enlarged images, discharge or floaters of the left eye.  He reported blurred vision but states that he has not had any incapacitating episodes in the last 12 months as a result of blurred vision.  

The November 2010 VA examination report further indicates that the Veteran's best corrected distance visual acuity in the left eye is 20/40.  The left pupil reacts to light and near normally.  The examination did not reveal diplopia.  The examiner further reported that there was a slight constriction of the field of the left eye with a superior nasal arcuate scotoma. 

Visual field testing results were presented on an appropriate Goldmann chart. Comparing the values shown on the associated visual field charts to the normal visual field extent for the eight principal meridians under 38 C.F.R. § 4.76a, yields an average contraction to 48 degrees for the left eye.

The left eye field of vision retained: 65 degrees temporally (normal is 85), 85 degrees down temporally (normal is 85), 55 degrees down (normal is 65), 35 degrees down nasally (normal is 50), 40 degrees nasally (normal is 60), 25 degrees up nasally (normal is 55), 30 degrees up (normal is 45), and 50 degrees up temporally (55 is normal). 

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiners conducted extensive examinations; the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  The Board further finds the Veteran's examinations in compliance with 38 C.F.R. § 4.75(b). 

Turning to the application of the medical evidence to the rating schedule, under 
38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  Id. 

In this case, prior to July 13, 2015 the Veteran's nonservice-connected right eye disability is not considered for evaluation purposes.  As the Veteran's service connected left eye shows 20/40 corrected visual acuity and his peripheral field of vision for his left eye was 48 degrees, only his service-connected left eye is considered for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also November 2010 VA Examination Report. 

The evidence shows that the Veteran's visual field for his left eye was 48 degrees.  Under Diagnostic Code 6080, unilateral concentric contraction of the visual field with remaining field of 46 to 50 degrees warrants a 10 percent rating.  

The November 2010 VA examiner also indicated that the Veteran had a slight constriction of the field of the left eye with a superior nasal arcuate scotoma.  Thus, under Diagnostic Code 6081, the Veteran would be entitled to a 10 percent rating for unilateral scotoma.  However, as Diagnostic Codes 6080 and 6081 both rate based on visual field defect, separate ratings would constitute impermissible pyramiding as Diagnostic Code 6081 specifically requires evaluation based on visual impairment due to scotoma if it would result in a higher evaluation.  
38 C.F.R. § 4.14.

The Board has also considered evaluating the Veteran's service-connected left eye disability based on impairment of central visual acuity.  As previously stated, if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  The medical evidence shows that the Veteran's corrected distance central visual acuity was 20/40 in the left eye.  Assigning a 20/40 visual acuity in the nonservice-connected right eye, the Veteran is entitled to a 0 percent rating Under Diagnostic Code 6066.  

A 10 percent rating under Diagnostic Code 6066 is warranted where the visual acuity is 20/50 in one eye and 20/40 in the other.  The medical treatment records consistently show a 20/40 visual acuity in the service-connected left eye and a 20/40 visual acuity has been assigned to the nonservice-connected right eye pursuant to 38 C.F.R. § 4.75(c). Therefore, the Veteran is not entitled to a compensable rating under DC 6066.  

Also, 38 C.F.R. § 4.77(c) provides, "to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25."  Under § 4.25, the combined rating of the Veteran's 10 percent rating for visual field defect and 0 percent rating for visual acuity would be 10 percent.  See 38 C.F.R. § 4.25, Table I.   

Thus, for the period prior to July 13, 2015, the Veteran is not entitled to a schedular rating in excess of 10 percent for his left eye disability. 

From July 13, 2015

The medical evidence of record shows that from July 2015, the Veteran's left eye disability worsened.    

The Veteran was afforded a VA examination in June 2015 and the report was signed July 13, 2015.  The examination report shows that the Veteran's corrected distance vision in the service-connected left eye was 20/40.  The examination was negative for diplopia.  The examiner further reported that the Veteran showed contraction of the visual field with less than 10 degrees visual field in the left eye.  Similarly, a February 2014 note from the Veteran's VA treatment records indicates that the Veteran has tunnel vision in the left eye with a visual field of less than 20 percent. 

As previously stated under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  Id. 

As the record indicates that the Veteran is completely blind in the right eye as a result of a ruptured globe after he was assaulted, and that as of his June 2015 VA examination, his peripheral field of vision for each eye is 20 degrees or less, compensation is payable for the combination of the Veteran's service connected and nonservice-connected disabilities.  38 C.F.R. § 3.383(a)(1).

Under Diagnostic Code 6064, a 30 percent rating is warranted where the Veteran has no more than light perception in one eye (the nonservice-connected right eye) and 20/40 visual acuity in the other eye (the service-connected left eye).  Here, the Veteran's medical treatment records consistently show that his central visual acuity is no worse than 20/40 in the left eye.  A 40 percent rating under DC 6064 is warranted where there is no more than light perception in one eye and 20/50 visual acuity in the other eye.  Thus, a rating in excess of 30 percent for visual acuity is not warranted is not warranted. 

The Board also considered whether the Veteran is entitled to a separate rating for his visual field defect.  See 38 C.F.R. § 4.77.  

Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III. The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes. 38 C.F.R. § 4.76a.  

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79.

Here, the June 2015 VA examination report and graph show that the Veteran has a total loss of visual field in the right eye and less than 10 degrees visual field in the left eye (6.25 degrees (remaining field of 50 degrees divided by 8)).  Thus, the Veteran is entitled to a 70 percent rating for visual field defect under Diagnostic Code 6080.   

38 C.F.R. § 4.77(c) provides, "to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25." 

Under § 4.25, the combined rating of the Veteran's 70 percent rating for visual field defect and 30 percent rating of visual acuity would be 80 percent.  See 38 C.F.R. § 4.25, Table I.   
Other Considerations 

The above determination is based on consideration of the applicable provisions of VA's rating schedule.   In particular, the Board notes that the VA examination reports describe the effects of the Veteran's left eye disability on his daily life.  The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports that his left eye disability causes him to have trouble seeing, blurred vision, and trouble doing things on his own.  See November 2010 VA Examination Report.  The Veteran's wife also reports that the Veteran has fallen on several occasions and can no longer drive.  See February 2016 Correspondence.  The Veteran has not described any unusual or exceptional features associated with his left eye disability, or described how his left eye disability impacts him in an unusual or exceptional manner.  Furthermore, prior to July 13, 2015, the Veteran's central visual acuity was 20/40 and his visual field was 48 percent.  Thus, the Veteran's vision challenges were largely related to the complete blindness in his right, nonservice-connected eye.  The Veteran's eye disabilities worsened from July 13, 2015 triggering consideration of his nonservice-connected right eye pursuant to § 3.383(a).  The Board finds that the increased rating based on consideration of the Veteran's nonservice-connected and service-connected eye disabilities also contemplates the worsening of the Veteran's symptoms.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his left eye disability.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Entitlement to a Total Disability Rating Based on Individual Unemployabililty (TDIU)

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.  §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In the instant case, prior to July 13, 2015, the Veteran was service connected for residuals of melanocytoma, left optic nerve ("left eye disability") rated as 10 percent.  Therefore, the Veteran did not meet the schedular requirements under 
38 C.F.R. § 4.16(a) and the Board cannot consider entitlement to TDIU in the first instance.  Thus, entitlement to extraschedular TDIU is discussed in the REMAND section below. 

Per the Board's decision in this case, from July 13, 2015, the Veteran is assigned an 80 percent disability rating for his residuals of melanocytoma, left optic nerve and combined effects of his right eye disability.  Thus, for the period from July 13, 2015, the Board can consider the Veteran's TDIU claim in the first instance. 

The June 2015 VA examiner reports that the Veteran's eye condition impacts his ability to work.  He further reports that the Veteran has light perception only in the right eye and is also legally blind in the left eye based on visual field loss.  "He cannot drive, read fine print, operate machinery, handle sharp objects or engage in any activity that requires good eye/hand coordination."   The Veteran has also consistently reported that he is unable to work as a result of his service connected eye disability.  See August 2010 Correspondence. 

As the record shows that the Veteran is unable to secure and follow a substantially gainful occupation, the Board finds that the criteria for TDIU from July 13, 2015, have been met. 

ORDER

Entitlement to a rating in excess of 10 percent for residuals of melanocytoma, left optic nerve, prior to July 13, 2015, is denied. 

Entitlement to a disability rating of 80 percent (but no higher) for residuals of melanocytoma, left optic nerve, from July 13, 2015 is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities from July 13, 2015 is granted, subject to the laws and regulations governing payment of monetary awards.
 

REMAND

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Although the Veteran does not meet the applicable percentage standards prior to July 2015, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU.  The November 2009 VA examiner opined, "It is my assessment that the [Veteran's] left eye conditions that have been listed would in fact limit his ability (somewhat) to sustain or maintain employment.  He would have some difficult performing tasks that require good visual acuity and he has no binocular function because his right eye is blind.  He would likely be able to perform a sedentary job that did not require a good deal of reading or fine detail."  Accordingly, the Board finds that referral for consideration of entitlement to an extra-schedular TDIU prior to July 13, 2015 is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b) prior to July 13, 2015.

2.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


